956 F.2d 277
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Kerry Brown BEY, Sr., Plaintiff-Appellant,v.J. Michael QUINLAN;  H. Allen Carver;  Ralph Swoboda;Sandra K. Branson;  Robert W. Wood;  Carl J.Kopplin;  Flora Magee;  Robert M.Fenner, Defendants-Appellees.
No. 91-3307.
United States Court of Appeals, Tenth Circuit.
March 2, 1992.

Before JOHN P. MOORE, TACHA and BRORBY, Circuit Judges.
ORDER AND JUDGMENT*
TACHA, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
Appellant Kerry Brown Bey appeals an order of the district court dismissing his pro se civil rights complaint.   The district court found that the complaint failed to set forth a claim of constitutional dimension.   We exercise jurisdiction under 28 U.S.C. § 1291 and affirm.


3
Appellant argues that the district court misconstrued the nature of his claims and also failed to provide sufficient grounds for dismissing the complaint.   Appellant contends that the district court erroneously dismissed the complaint for lack of federal jurisdiction and failed to render a judgment on the merits of the complaint.


4
After reviewing the record, we reject appellant's arguments.   We find no merit to appellant's claim that the district court misconstrued the nature of the complaint.   Further, we find that the district court rendered a judgment on the merits of the complaint.   We agree with the district court, that appellant's complaint fails to state a colorable claim of constitutional dimension.


5
We GRANT appellant's motion for leave to proceed in forma pauperis and AFFIRM the district court's judgment denying relief.   The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3